Citation Nr: 1549755	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-28 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a shoulder disability.

4. Entitlement to service connection for benign prostate hyperplasia.

5. Entitlement to service connection for a groin/genitourinary disorder other than benign prostate hyperplasia to include erectile dysfunction.

6. Entitlement to service connection for fatigue.

7. Entitlement to service connection for diabetes.

8. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

9. Entitlement to service connection for a skin disorder.

10. Entitlement to service connection for sleep apnea.

11. Entitlement to service connection for hyperlipidemia.

12. Entitlement to service connection for allergies.

13. Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The RO initially construed the appellant's claim for "sexual trauma" as, among other things, a claim of entitlement to service connection for "injury to the penis/groin area, to include blood in urine."  As indicated on the title page, the Board has recharacterized that issue more broadly in light of Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), which holds that what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  The Board is granting entitlement to service connection for benign prostate hyperplasia; however, other groin/genitourinary disorders remain.  Hence, the issue has been bifurcated.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  There are currently no records in VBMS.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records, as applicable.

The issues of entitlement to service connection for headaches, a groin/genitourinary disorder other than benign prostate hyperplasia to include erectile dysfunction, a skin disorder, and allergies are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have hypertension as defined by VA law and regulations.

2. A shoulder disability was not demonstrated during service and shoulder arthritis was not demonstrated within one year of separation from service.

3. The most probative evidence of record reflects that benign prostate hyperplasia is as likely as not related to prostatitis the Veteran experienced in service.

4. There is no evidence of record which indicates that the claimant currently has fatigue due to service.

5. Diabetes mellitus was not demonstrated during service and was not demonstrated within one year of separation from service.

6. There is no evidence of record which indicates that the claimant currently has an acquired psychiatric disorder to include PTSD due to service.  There is no evidence of record which indicates that the claimant has been diagnosed with a psychosis at any time since service.

7. Sleep apnea was not demonstrated in service and is not shown to be related to in-service occurrence or event.

8. Hyperlipidemia is not a disability under VA law and regulations.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. A shoulder disability was not incurred in or aggravated by service and shoulder arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3. With resolution of reasonable doubt in the Veteran's favor, benign prostate hyperplasia was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

4. A disability due to fatigue was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

5. Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

6. An acquired psychiatric disorder to include PTSD was not incurred in or aggravated by service and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

7. The criteria for service connection for psychosis for the purpose of establishing eligibility for treatment have not been met.  38 U.S.C.A. §§ 1131, 1702, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.384 (2015).

8. Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

9. A disability due to hyperlipidemia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.159, 3.303 (2015); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In December 2010 and August 2011, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  As discussed in further detail below, a psychiatric examination was provided; however, there is no evidence of current disabilities relating to hypertension or fatigue; nor is there evidence of an in-service event, injury or disease relating to diabetes, hyperlipidemia, a shoulder disorder, or sleep apnea.  Therefore, VA did not afford the Veteran examinations for those claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Legal Principles and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis, hypertension, diabetes mellitus, and psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hyperlipidemia

The Veteran seeks entitlement to service connection for elevated blood cholesterol levels.  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary 891 (32nd ed. 2012).  Private treatment records indicate that the Veteran has been diagnosed with hyperlipidemia.

The initial question is whether hyperlipidemia constitutes a disability under VA law or regulations.  There is no precedential decision of the United States Court of Appeals for Veterans Claims or opinion from VA's General Counsel that addresses this question.  In several non-precedential decisions, the Court has affirmed Board decisions finding that hyperlipidemia is a laboratory finding and not a disability for which compensation is warranted under VA Law and regulations.  See, e.g., Neary v. Shinseki, No. 11-1407, 2012 WL 3641438 (Vet. App. Aug. 24, 2012) (mem dec.) (noting Board's citation of the Schedule for Rating Disabilities: Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996), in which VA noted that hyperlipidemia, elevated triglycerides, and elevated cholesterol are "actually laboratory test results, and are not, in and of themselves, disabilities"). 

After reviewing the evidence the Board finds the reasoning of the non-precedential decisions and VA regulators to be persuasive.  It is significant that the appellant has not presented any evidence that hyperlipidemia in and of itself is a disease.  Rather, the preponderance of the evidence shows that it is a laboratory finding.  Therefore, the Board holds that entitlement to service connection for hyperlipidemia must be denied because the claimed condition is not a disability under VA law and regulations.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).

Hypertension, Fatigue, Acquired Psychiatric Disorder to include PTSD, and Psychosis for the Purpose of Establishing Eligibility to Treatment

For reasons discussed below, the Board finds that there is no competent medical evidence showing current diagnoses of hypertension, fatigue, or an acquired psychiatric disorder.  There is no evidence showing a diagnosis of a psychosis since service.

Hypertension is defined for VA purposes as diastolic blood pressure that is predominantly 90 mm or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

Here, while post-service treatment records reveal notations of essential hypertension and an April 2011 record shows a single blood pressure reading of 130/90, post-service blood pressure readings have otherwise consistently been below a systolic blood pressure of 160 mm and a diastolic blood pressure of 90 mm.  The Veteran has therefore not met the requirements for a diagnosis of hypertension as defined by VA regulations.

There is similarly no evidence of a current diagnosis of an acquired psychiatric disorder and, indeed, it is not clear that the Veteran even claims to have such a disability.  While he noted in a November 2010 claim that he was the victim of "sexual trauma" in 1979, subsequent statements suggest that he meant that he suffered physical trauma to his sexual organs.  In an April 2011 statement regarding personal assault, under the heading "Stressful Incident No. 1," the Veteran reported that one December 1978 night in basic training, he was struck in the head, face and groin with socks filled with hard items.  This resulted, he claims, in blood in his urine for which he was too embarrassed to seek medical treatment.  Under the heading "Stressful Incident No. 2," the Veteran described skin irritation resulting from a wool allergy.  While he also circled statements indicating that he had experienced changes in performance, episodes of depression, panic attacks or anxiety, substance abuse and increased disregard for military or civilian authority, the Veteran's other statements undermine such assertions.

At a September 2011 VA contract psychiatric examination, the Veteran reiterated that he had been beaten with socks filled with various items but again reported that it resulted in only physical injuries, including blood in his urine and an inability to maintain an erection.  While he described frustration in intimate partnerships and occasional sadness and anger when partners would seek sexual relations with others, he denied ever seeking mental health treatment or any prior diagnoses of an acquired psychiatric disorder.  The examiner noted that the appellant did not report any symptoms indicating the presence of PTSD and that he did not abuse drugs or alcohol.  Significantly, he told the examiner that he only recently reported the incident because he now seeks medication for erectile dysfunction.  After evaluating the Veteran, the examiner provided an Axis I diagnosis of "male erectile disorder" and no Axis II diagnosis.  The examiner determined that the current Axis I diagnosis did not meet the diagnostic criteria for PTSD because the appellant did not relate any mental health issues indicating the presence of PTSD.  In an addendum, after reviewing the claims file, the examiner again observed that there was no evidence of any mental health diagnosis, treatment or mental health concern.

Regarding fatigue, as above, while a January 2007 private treatment record indicates that the Veteran complained of weakness and fatigue, the examiner there diagnosed only sleep apnea, impaired glucose, hypertension and dyslipidemia (hyperlipidemia) - disorders that are the subject of other claims in this appeal.  There is no other medical evidence indicating a current disability due to fatigue.

The only other evidence of record suggesting that the Veteran currently has hypertension, an acquired psychiatric disorder and fatigue are the appellant's lay assertions.  Nothing on file shows that he has the requisite knowledge, skill, experience, training, or education to render a fatigue-related or psychiatric medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Again, specific VA regulations define hypertension.  Consequently, his contentions cannot constitute competent medical evidence.  Thus, while he is competent to describe his observable symptomatology, he is not competent to render a medical diagnosis of a current disability, nor a medical opinion as to the etiology of any such disability.  Although he suggested a history of psychiatric symptoms by circling statements in the April 2011 stressor statement, his reports at the September 2011 psychiatric examination are inconsistent with such claims.  Hence, they are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In light of the above, the claims of entitlement to service connection for hypertension, fatigue, and an acquired psychiatric disorder to include PTSD must be denied.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Federal Circuit has observed that there is "strong evidence of congressional intent to restrict compensation to only presently existing conditions," and that VA's interpretation of the law requiring a present disability for a grant of service connection is consistent with the statutory scheme.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  Simply put, in the absence of proof of present disability there can be no valid claim.

Regarding entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment, the provisions at 38 U.S.C.A. § 1702 state that if a veteran develops an active psychosis within a certain specified time period, he shall be deemed to have incurred such disability in active military service.  "Psychosis" is defined in the regulations to mean certain enumerated psychological diagnoses.  See 38 C.F.R. § 3.384.  Here, as discussed above, the Board's review of the claims file is negative for any mental health issues or diagnosed acquired psychiatric disorders at any time, notwithstanding the appellant's inconsistent statements.  Hence, this claim must also be denied.

As a preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).

Diabetes, Shoulder Disability, Sleep Apnea

While the Veteran currently has diabetes mellitus, a shoulder disability and sleep apnea, the evidence shows that they are unrelated to service.

Although an October 2010 private treatment record shows that the Veteran currently has Type 2 diabetes mellitus, he has submitted no evidence indicating that it is in any way related to his military service or that it manifest to a degree of 10 percent within one year of separation from service.  In a February 1981 medical history report for dental treatment, the Veteran denied ever having diabetes.  At a June 1981 separation examination, urinalysis was negative for albumin and sugar and the Veteran denied any history of sugar or albumin in urine.  The remaining service treatment records are negative for any evidence suggesting diabetes.

Similarly, although a January 2009 private treatment record shows a diagnosis of left shoulder/acromioclavicular joint bursitis and a February 2009 record reveals an assessment of left shoulder pain with mild acromioclavicular arthritis, there is no evidence indicating that either disability is in any way related to his military service or that shoulder arthritis manifest to a degree of 10 percent within one year of service.  At the June 1981 separation examination, the Veteran denied a history of painful or trick shoulders; arthritis, rheumatism, or bursitis; and bone or joint deformity.  The examiner noted normal upper extremities.  Remaining service treatment records are negative for complaints or treatment for any shoulder disability.

As above, while a November 2006 private treatment record shows a diagnosis of sleep apnea, there is no evidence indicating that it is related to his military service.  At the June 1981 separation examination, the Veteran denied a history of frequent trouble sleeping and the examiner did not note any sleep-related problems.  Remaining service treatment records are negative for complaints or treatment for any sleep-related disorders.

The Veteran is competent to report observations and perceptions he has experienced such as shoulder pain, difficulty sleeping and being told he has sugar/albumin in his urine.  Since he denied such experiences at separation, any assertion to the contrary is inconsistent and therefore not credible.  Caluza, 7 Vet. App. at 512.  Any other lay assertions of a nexus to service must therefore be construed as extending beyond an immediately observable cause-and-effect relationship.  Courts have found such testimony relating to an internal medical process to be beyond the competence of lay witnesses.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant has not been shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

There is no evidence showing that shoulder arthritis or diabetes mellitus manifest to a degree of 10 percent within one year after separation from active duty or of a continuity of symptomatology since service.  38 C.F.R. §§  3.307, 3.309; Walker, 708 F.3d at 1338-40.  Indeed, another factor weighing against the Veteran's claims is that the earliest records of post-service treatment for sleep apnea, diabetes mellitus and a shoulder disorder were many years after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Hence, the claims are denied.  As a preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Benign Prostate Hyperplasia

The Board finds that the appellant's benign prostate hyperplasia is as likely as not related to service.  While a September 1978 entrance examination did not note any genitourinary system defects, a July 1981 service treatment record shows that the appellant complained of pain in both testicles and a stinging sensation in his penis while urinating.  A slight discharge from the penis was noted as well as a tender, boggy and painful prostate.  The diagnosis was acute prostatitis.  Six days later at a follow-up visit, the prostatitis had not improved.  Significantly, the separation examination which showed a normal genitourinary system, took place in June 1981, prior to the diagnosis of prostatitis.

In September 2011, a VA contract examiner diagnosed the appellant with benign prostate hyperplasia.  After reviewing the claims file, the examiner stated that it was at least as likely as not that the appellant's benign prostate hyperplasia was related to his military service because service treatment records documented bilateral testicular pain when urinating with a slight discharge from his penis.  He reasoned that the diagnosis of benign prostate hyperplasia was a continuation and progression of the testicular condition documented during service.

A physician reviewed the entire claims file, performed an in-person examination of the Veteran, and provided a thorough medical opinion adequately supported by a rationale that accurately described the relevant findings in the service treatment records.  The medical opinion is therefore found to be competent and highly probative evidence regarding the relationship of the Veteran's current benign prostate hyperplasia to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  As there is no contrary medical opinion, here, the most probative medical opinion on the question of medical etiology weighs in favor of the claim.

The claim is granted.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a shoulder disability is denied.

Entitlement to service connection for benign prostate hyperplasia is granted.

Entitlement to service connection for fatigue is denied.

Entitlement to service connection for diabetes is denied.

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment is denied.


REMAND

The remaining claims require further development.  Regarding headaches, in April 2011 a VA examiner indicated that she had reviewed the claims file but later noted that there were no private treatment records available for review.  Most of the medical evidence in the claims file is made up of private treatment records, which include complaints and diagnoses of headaches.  Hence, as the examiner's opinion was based on an incomplete review of the medical evidence, an addendum opinion is required.

As to entitlement to service connection for a skin disorder and allergies, in the April 2011 stressor statement, the Veteran reported that prior to entering service he never experienced skin problems but while in service, many items of winter clothing, including caps and wool scarves, caused constant discomfort, including itching of the face, neck, back and shoulders.  While a July 1978 entrance examination shows normal skin, service treatment records reveal a number of complaints of a skin rash and in February 1979, the Veteran received a permanent profile advising him to avoid wool clothing.  Further, June 1980 notations show diagnoses of urticaria and maculopapular rash over the entire body and the June 1981 separation examination notes a history of allergies to wool.

In September 2011, the VA contract examiner diagnosed the appellant with nummular eczema and papular urticaria and in an addendum, after ostensibly reviewing the claims file, he stated that it was "at least as likely as not that nummular eczema and papular urticaria are related to his military service even though these conditions are not mentioned in his service records and they are often caused by heritable factors that are worsened by environmental factors many of which may have been present during his military service (such as extreme weather changes and excessive moisture, etc.)."

The Board observes that the examiner's rationale is speculative in that it relies on evidence that "may have been present" in service.  Further, the opinion is inconsistent with the evidence in that the examiner incorrectly stated that service treatment records did not reveal any notations of urticaria.  As the skin disorder and allergies appear interrelated, he also failed to discuss the appellant's well-documented wool allergies.

Moreover, the examiner suggested that at least some of the current disorders may be congenital in nature.  While congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes, VA's General Counsel has held that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015).  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  Id.  Hence, an addendum opinion is required.

Regarding a groin/genitourinary disorder other than benign prostate hyperplasia, the September 2011 VA contract examiner also diagnosed the Veteran with erectile dysfunction.  Prior to reviewing the claims file, he opined that appellant's erectile dysfunction was most likely caused by his hypertension and diabetes mellitus.  After reviewing the claims file, the examiner did not address whether his erectile dysfunction was in any way directly related to service, as the Veteran contends.  As such, an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file in electronic records to the examiners who prepared the April and September 2011 VA/contract opinions or, if unavailable, to another suitably qualified VA examiner.  The examiners should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

(a) The April 2011 VA examiner must provide an opinion addressing whether it is at least as likely as not that the Veteran's headaches were incurred in or aggravated by service.  Again, the examiner must review the entire claims file and indicate that such a review was accomplished.

(b) The September 2011 VA contract examiner must diagnose all current skin and allergy disorders.  For each diagnosis, the examiner must provide an opinion addressing whether it is at least as likely as not that the disorder was incurred in or aggravated by service.  The examiner should also discuss the extent to which any current diagnosis is the result of congenital or developmental disease and, if so, whether it increased in severity beyond its natural progression during service.

(c) The September 2011 VA contract examiner must also diagnose, in addition to erectile dysfunction, all current groin/genitourinary disorders other than benign prostate hyperplasia.  For each diagnosis, to include erectile dysfunction, the examiner must provide an opinion addressing whether it is at least as likely as not that the disorder was incurred in or aggravated by service.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


